Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 4/12/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10688757_B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 4/12/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10300680_B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 4/12/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10625663_B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 4/12/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10703074_B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: The closest prior art references, of Laluet USPA_20140355106_A1 in view of Li CN_202503691_U, Laluet discloses using an LED device as its radiation source that emits a first emission in the infrared or ultraviolet range. As explained by Applicants in the Remarks on pages 10-11, the luminescent species of layer 2, of Laluet, would not be excited by a radiation source that emits a visible range. As such, modifying its light source to that of the claimed OLED that emits only in the visible range would render its invention inoperable. The Examiner was unable to find a teaching and/or suggestion why the above limitation would be obvious within the context of the field of endeavor. The closest prior art references have been listed in the previously filed and attached PTO-892 forms. For these reasons, Claims 1-21 are allowed.  
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        April 20, 2021